
	
		III
		112th CONGRESS
		1st Session
		S. RES. 118
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2011
			Ms. Klobuchar (for
			 herself and Mr. Burr) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 2011 as National
		  9-1-1 Education Month.
	
	
		Whereas 9-1-1 is nationally recognized as the number to
			 call in an emergency to receive immediate help from police, fire, emergency
			 medical services, or other appropriate emergency response entities;
		Whereas in 1967, the President's Commission on Law
			 Enforcement and Administration of Justice recommended that a single
			 number should be established nationwide for reporting emergency
			 situations, and other Federal Government agencies and various governmental
			 officials also supported and encouraged the recommendation;
		Whereas in 1968 the American Telephone and Telegraph
			 Company (AT&T) announced that it would establish the digits 9-1-1 as the
			 emergency code throughout the United States;
		Whereas 9-1-1 was designated by Congress as the national
			 emergency call number under the Wireless Communications and Public Safety Act
			 of 1999 (Public Law 106–81);
		Whereas section 102 of the ENHANCE 911 Act of 2004 (47
			 U.S.C. 942 note) declared an enhanced 9-1-1 system to be a high national
			 priority and part of our Nation's homeland security and public
			 safety;
		Whereas it is important that policy makers at all levels
			 of government understand the importance of 9-1-1, how the system works today,
			 and the steps that are needed to modernize the 9-1-1 system;
		Whereas the 9-1-1 system is the connection between the
			 public and the emergency response system in the United States and is often the
			 first place emergencies of all magnitudes are reported, making 9-1-1 a
			 significant homeland security asset;
		Whereas more than 6,000 9-1-1 public safety answering
			 points serve more than 3,000 counties and parishes throughout the United
			 States;
		Whereas dispatchers at public safety answering points
			 answer more than 200,000,000 9-1-1 calls each year in the United States;
		Whereas a growing number of 9-1-1 calls are made using
			 wireless and Internet Protocol-based communications services;
		Whereas a growing segment of the population, including the
			 deaf, hard of hearing, deaf-blind, and individuals with speech disabilities are
			 increasingly communicating with nontraditional text, video, and instant
			 messaging communications services and expect those services to be able to
			 connect directly to 9-1-1;
		Whereas the growth and variety of means of communication,
			 including mobile and Internet Protocol-based systems, impose challenges for
			 accessing 9-1-1 and implementing an enhanced 9-1-1 system and require increased
			 education and awareness about the capabilities of different means of
			 communication;
		Whereas the ability to communicate through voice, text,
			 data, and video conferencing provides an opportunity for the Nation’s 9-1-1
			 system to adopt next generation applications and services, greatly enhancing
			 the capabilities of 9-1-1 services;
		Whereas numerous other N-1-1 and 800 number
			 services exist for non-emergency situations, including 2-1-1, 3-1-1, 5-1-1,
			 7-1-1, 8-1-1, poison control centers, and mental health hotlines, and the
			 public needs to be educated about when to use such services in addition to, or
			 instead of, 9-1-1;
		Whereas international visitors and immigrants make up an
			 increasing percentage of the population of the United States each year, and
			 visitors and immigrants may have limited knowledge of our emergency calling
			 system;
		Whereas people of all ages use 9-1-1 and it is critical to
			 educate people on the proper use of 9-1-1;
		Whereas senior citizens are at high risk for needing to
			 call 9-1-1 and many senior citizens are learning to use new technology;
		Whereas thousands of 9-1-1 calls are made each year by
			 children who are properly trained in the use of 9-1-1, which saves lives and
			 underscores the critical importance of training children about 9-1-1 early in
			 life;
		Whereas the 9-1-1 system is often misused, such as through
			 the placement of prank and non-emergency calls;
		Whereas misuse of the 9-1-1 system results in costly and
			 inefficient use of 9-1-1 and emergency response resources, and such misuse
			 needs to be reduced;
		Whereas parents, teachers, and caregivers must be educated
			 about 9-1-1 in order to play an active role in 9-1-1 education for
			 children;
		Whereas there are many avenues for 9-1-1 public education,
			 including safety fairs, school presentations, libraries, churches, businesses,
			 public safety answering point tours or open houses, civic organizations, and
			 senior citizen centers;
		Whereas parents, teachers, and the National Parent Teacher
			 Association contribute significantly to the goal of educating children about
			 the importance of 9-1-1 through targeted outreach efforts to public and private
			 schools;
		Whereas the United States should strive to host at least 1
			 annual educational event regarding the proper use of 9-1-1 in every school in
			 the Nation;
		Whereas the people of the United States deserve the best
			 education regarding the use of 9-1-1; and
		Whereas programs to promote proper use of 9-1-1 during
			 National 9-1-1 Education Month may include—
			(1)public awareness
			 events, such as conferences and media outreach;
			(2)training
			 activities for businesses, parents, teachers, school administrators, and other
			 caregivers;
			(3)educational
			 events in schools and other appropriate venues; and
			(4)production and
			 distribution of information about the 9-1-1 system, designed to educate people
			 of all ages on the importance and proper use of 9-1-1: Now, therefore, be
			 it
			
	
		That the Senate—
			(1)designates April
			 2011 as National 9-1-1 Education Month; and
			(2)urges Government
			 officials, parents, teachers, school administrators, caregivers, businesses,
			 nonprofit organizations, and the people of the United States to observe
			 National 9-1-1 Education Month with appropriate ceremonies,
			 training events, and activities.
			
